Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Pub. 2012/0052929 A1 or US Pub. 2019/0049560 A1 are considered the closest prior art where both references disclose the general three layer structure that is claimed although US Pub. ‘929 does not disclose the thickness or bulk diffusion properties of the diffusing layer and US Pub. ‘560 does not disclose the thickness of the diffusing layer (see Office action dated 10/5/2021, paragraphs 13-14 and 20-22). Further, neither references discloses or teaches the layer structure as an overlay for an audio or video processing device with a physical user control and where the static graphics have a portion adjacent to the physical user control which is subject to physical wear. Although the prior art of record, specifically US Pub. 2011/0249939 A1 and US Pub. 2017/0123137 A1 (see Office action dated 10/5/2021, paragraphs 15-16 and 23-24) are considered to cure some of these deficiencies, they are not considered to disclose the layer structure on an audio or video processing device that includes a physical user control which is subject to wear as claimed. Thus, the invention as claimed is considered novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783